DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 5/26/2020. The application is a continuation of 14/964,526 which is now US Patent 9,836,450 and a continuation of 15/818,549 and 16/246,402, which are abandoned.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, and 18 are objected to because of the following informalities:  “a presence of absence”.
The claims should read “a presence or absence”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of US Patent 9,836,450 B2. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent anticipate the claims of the instant application.  Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the US Patent and instant application.  

Instant application: 16/246,402
US Patent 9,836,450 B2
Claim 1: 

A method for classifying a document in natural language processing using a natural language model stored in one or more data files, the method comprising: 


accessing one or more feature types from the data file, the one or more feature types each defining a data structure configured to access a tokenized sequence of the document and generate linguistic features from content within the tokenized sequence; 





performing a tokenizing operation of the document, the tokenizing operation configured to generate one or more tokenized sequences from the content within the document; 






generating a plurality of features for the document from the one or more tokenized sequences based on parameters defined by the one or more feature types; 








accessing a plurality of probabilities stored in the data file, each probability among the plurality of probabilities associated with a feature among the plurality of features and defining a pre-computed likelihood that said feature predicts a presence of absence of a label that the document is to be classified into; 










































computing a prediction score indicating how likely the document is to be classified into said label, based on the plurality of probabilities; and 



classifying the document into said label based on comparing the prediction score to a threshold.
Claim 1: A 

A document in natural language processing 
using a natural language model stored in one or more data files, the method comprising:



accessing, by a processor in a natural language processing platform using the natural language model, one or more feature types from the one or 
more data files, the one or more feature types each defining a data structure configured to access a tokenized sequence of the document and generate linguistic features from content within the tokenized sequence;  


performing, by the processor in the natural language processing platform, a tokenizing 
operation of the document, the tokenizing operation configured to generate one or more tokenized sequences from the content within the document;  




generating, by the processor in the natural language processing platform, a plurality of 
features for the document from the one or more tokenized sequences, based on parameters defined by the one or more feature types and on parameters defined in task configuration data in the one or more data files, the task configuration data associated with a type of task analysis that the natural language model is configured to classify the document into;  


accessing, by the processor in the natural language processing platform, a plurality of 
probabilities stored in the one or more data files, each probability among the plurality of probabilities associated with a feature among the plurality of features and defining a pre-computed likelihood that said feature predicts a presence or absence of a label that the document is to be classified into;  

wherein: the plurality of probabilities are pre-computed during a model training process configured to train the natural language model to classify documents according to at least said label and said task analysis;  

the one or more data files is configured to store each probability in a logarithmic scale 


the one or more data files is configured to store a table of rows and columns, wherein a first 
column comprises the plurality of features, a second column comprises a first category of probabilities among the plurality of probabilities that describes a first likelihood that a feature in the first column belonging to the same row 
satisfies a first attribute of said label, and a third column comprises a second category of probabilities among the plurality of probabilities that describes a second likelihood that said feature in the first column belonging to the same row satisfies a second attribute of said label;  and the first attribute of said label represents a likelihood that said feature in the same 
row appears at a beginning of a span of the document, the second attribute of said label represents a likelihood that said feature in the same row appears inside said span of the document, and a fourth column comprises a third 
category of probabilities among the plurality of probabilities that represents a third likelihood that said feature in the same row appears outside said span of the document;  



computing, by the processor in the natural language processing platform, a prediction score indicating how likely the document is to be classified into said label, based on the plurality of probabilities;  


classifying, by the processor in the natural language processing platform, the document into said label based on comparing the prediction score to a threshold; and 

training the natural language model at least based on the classified document. 



Other independent Claims 11 and 18 are similar to the Claim 1; thus they are provisionally rejected under the same rationale.

Claim 2 (I):Claim 1 (P); Claim 3 (I):Claim 1 (P); Claim 4 (I):Claim 2 (P); Claim 5 (I):Claim 3 (P); Claim 6 (I):Claim 4 (P); Claim 7 (I):Claim 5 (P); Claim 8 (I):Claim 6 (P); Claim 9 (I):Claim 7 (P); Claim 10 (I):Claim 8 (P); Claim 12 (I):Claim 10 (P); Claim 13 (I):Claim 10 (P); Claim 14 (I):Claim 11 (P); Claim 15 (I):Claim 12 (P); Claim 16 (I):Claim 13 (P); Claim 17 (I):Claim 14 (P); Claim 19 (I):Claim 16 (P); Claim 20 (I):Claim 16 (P);


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 13, and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 3, 13, and 20, the claims recite the limitation "said task".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 10, the claim recite the limitation "the task configuration data".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, 13-15, 18, and  20 are rejected under 35 U.S.C. 103 as being unpatentable over SIMARD (US 2015/0019204 A1; Filed in US on Nov. 8, 2013) and in further view of DELANEY (US 2014/0280353 A1).
Regarding Claim 1, SIMARD discloses a method for classifying a document in natural language processing using a natural language model stored in one or more data files, the method comprising: 
accessing one or more feature types from the data file (SIMARD Fig. 1; Par 53 – “Computing device 100 typically includes a variety of computer-readable media …”; Par 175 – “As described herein, features can come from 1) pre-existing system features, 2) pre-existing features crated on the system by other users, and 3) features created on the fly by the user …”), the one or more feature types each defining a data structure configured to access a tokenized sequence of the document (SIMARD Par 391 – “To enable these capabilities, assume that each item consists of an ordered sequence of tokens …”) and generate linguistic features from content within the tokenized sequence (SIMARD Par 393 – “A feature f_j(I,d) is a vector function of the document d, defined over each of the token position i. The 
performing a tokenizing operation of the document, the tokenizing operation configured to generate one or more tokenized sequences from the content within the document (SIMARD Par 391 – “To enable these capabilities, assume that each item consists of an ordered sequence of tokens … The tokens’ positions induce an ordering and a proximity metric between tokens.”); 
generating a plurality of features for the document from the one or more tokenized sequences (SIMARD Figs. 4 and 10; Par 72 – “The labels 418 are supplied by the user and provide semantic meaning to tokens that are identified by the user during training.”; Par 267 – “Given a document a and a position p, a word extraction function is defined as …”;Par 305 – “Each item is represented by its raw representation. This representation is a set of measurements made on the item.  The measurements can be … or of variable lengths such as a list of tokens representing each word ….”; Par 391 – “To enable these capabilities, assume that each item consists of an ordered sequence of tokens.”; Par 393 – “A feature f_j(I,d) is a vector function of the document d, defined over each of the token position i. The featurization of the document is defined as f(d) = …, where J is the number of individual features.”) based on parameters defined by the one or more feature types (SIMARD Par 99 – “The data-specific features can even accept parameters from the operator …”; Par 231 – “In another aspect, a dictionary interface is provided for constructing the features of a classifier or entity extractor.  Each feature is composed of a list of words or n-grams.  The interface allows the operator to specify options on how the feature is computed.”); 
accessing a plurality of probabilities stored in the data file (SIMARD Fig. 1; Par 53 – “Computing device 100 typically includes a variety of computer-readable media …”), each probability among the plurality of probabilities associated with a feature among the plurality of features (SIMARD Par 61 – “As a result of scoring, the items can be ordered by their probability of being an “X”, where “X” is a class of the classifier to be built, i.e., where “X” is a positive example of the feature, or label.”) and defining a pre-computed likelihood (SIMARD Par 68) that said feature predicts a presence or absence of a label that the document is to be classified into (SIMARD Par 41 – “A dictionary is accessed, where the dictionary includes a list of words that define a concept usable as an input feature for training a machine learning model to score data items with a probability of being a positive example or a negative example of a particular class of data item.”; Par 258 – “This may significantly impact the dictionary’s ability to measure the presence of the intended concept.”; Par 302 – “…such as where the initial feature measures the presence of a disjunction of words or n-grams (sequence of words) at each position in a text stream, while the complementary feature input consists of a window of text around the considered position in which the center word have been removed ….”; Par 308 – “a binary value representing the presence or absence of a verb in the window.”); 
computing a prediction score indicating how likely the document is to be classified into said label, based on the plurality of probabilities (SIMARD Par 41 – “C) determining an actual presence or absence, at the first word position, of a disjunction of one or more n-gram that correspond semantically to the concept defined by the words in the dictionary …”; Par 45 – “A feature is provided that is trained to calculate a first probability of a presence, within a stream of one or more words, of a disjunction of one or more n-grams that correspond semantically to the concept defined by the words in the dictionary …”; Par 307-309 – “A binary value representing whether any word from a given list appears at the center of the window, a binary value representing the presence or absence of a verb in the window, a binary value representing the presence or absence of a noun followed by an adjective ….”); and 
classifying the document into said label [based on comparing the prediction score to a threshold] (SIMARD Fig. 5 Par 76 – “… a system samples by filtering data around P=0.75 to improve precision and around P = 0.25 to improve recall.  These thresholds are adjustable.”; Par 180 – “The classifier could use logistical regression to compute the classification function: automatically classify documents infer a classifier from a set of labeled training instances. The inferred classifier is a function, which takes a set of input features, i.e., measurements that describe the document, and outputs a class label ….”; One of ordinary skill in the art would understand that a logistic regression predicts the probability of particular outcomes, and it is a hypothesis test, where a decision is made based on a threshold. ). 

SIMARD inherently discloses the bracketed limitations: classifying the document into said label [based on comparing the prediction score to a threshold].

DELANEY clearly discloses the bracketed limitations as follows:  
DELANEY discloses a method/system for processing textual documents comprising: 
accessing a plurality of probabilities stored in the data file (DELANEY Par 47 – “When the same features are extracted from a new input …, the statistical model can then use the learned probabilities for the extracted features (as learned from the training data) to determine which output is most likely correct for the new input …”), each probability among the plurality of probabilities associated with a feature among the plurality of features (DELANEY Par 59 – “When later presented with an input text without manual entity labels … may apply the learned probabilistic relationships to automatically determine the most likely entity labels for word sequences in the input text.”) and defining a pre-computed likelihood (DELANEY Par 60 – “For example, for the suffix feature “-it is,” the trained statistical entity detection model may store a probability p1 that a token with that feature should be labeled as being part of a “Problem” entity, a probability p2 that a token with that feature should be labeled as being part of a “Mediation” entity, etc.”; ) that said feature predicts a presence or absence of a label that the document is to be classified into (DELANEY Par 59 – “When later presented with an input text without manual entity labels … may apply the learned probabilistic relationships to determine the most likely entity labels for word sequences in the input text.”; Par 60 – “For example, the “-itis” feature may have probability of being part of a “Problem” entity and probability (1-p1) of not being part of a “Problem” entity …”); 
computing a prediction score indicating how likely the document is to be classified into said label, based on the plurality of probabilities (DELANEY Par 59 – “When later presented with an input text without manual entity labels … may apply the learned probabilistic relationships to automatically determine the most likely entity labels for word sequences in the input text.”); Par 73 – “… together with other probabilities learned for other features of “sinusitis,” and may combine the probabilities of all those features to determine a likelihood that “sinusitis” should be labeled as a “Problem” entity mention.”);
classifying the document into said label [based on comparing the prediction score to a threshold] (DELANEY Par 112 – “In some embodiments, this determined probability or other likelihood-related measure may be compared with a suitable threshold to determine whether to label the token as the entity type being considered.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of SIMARD to include a threshold for classification, as taught by DELANEY.
One of ordinary skill would have been motivated to include a task configuration data in order to effectively customize a system for a task (DELANEY Par 41).

 

Regarding Claim 3, SIMARD in view of DELANEY discloses the method of claim 1, wherein the plurality of probabilities are pre-computed during a model training process configured to train the natural language model to classify documents according to at least said label and said task (SIMARD Par 41 – “A dictionary is accessed, where the dictionary includes a list of words that define a concept usable as an input feature for training a 

29Attorney Docket No.: 1402805.00018_IDB018Regarding Claim 4, SIMARD in view of DELANEY disclose the method of claim 1, wherein the plurality of probabilities comprise a first probability that said feature predicts the presence of said label and a second probability that said feature predicts the absence of said label (SIMARD Par 41 – “A dictionary is accessed, where the dictionary includes a list of words that define a concept usable as an input feature for training a machine learning model to score data items with a probability of being a positive example or a negative example of a particular class of data item.”; Furthermore, in a binary classification problem (e.g., presence/absence), “1-pr(presence | x) = pr(absence | x)”. ).

Regarding Claim 5, SIMARD in view of DELANEY disclose the method of claim 1, wherein the plurality of probabilities comprise a first probability that said feature appears at a beginning of a subset of the document (DELANEY Par 60 – “For example, the feature “-itis” could have a proability p_B of its token being at the beginning of a “Problem” entity label …”), a second probability that said feature appears at an inside of the subset of the document  (DELANEY Par 60 – “ .. a probability p_I of its token being inside a “Problem” entity label …”) and a third probability that said feature appears on an outside of the subset of the document (DELANEY Par 60 – “.. and a probability p_O of its token being outside a “Problem” entity label …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of SIMARD to include probabilities depending on the position of a feature, as taught by DELANEY.

Claim 11 is an apparatus similar to the method of Claim 1. Thus, it is rejected under the same rationale.

Claim 13 is an apparatus similar to the method of Claim 3. Thus, it is rejected under the same rationale. 

Claim 14 is an apparatus similar to the method of Claim 4. Thus, it is rejected under the same rationale.

Claim 15 is an apparatus similar to the method of Claim 5. Thus, it is rejected under the same rationale.

Claim 18 is a non-transitory computer-readable medium similar to the method of Claim 1. Thus, it is rejected under the same rationale.

Claim 20 is a non-transitory computer-readable medium similar to the method of Claim 3. Thus, it is rejected under the same rationale.

Claims 2, 8-10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SIMARD (US 2015/0019204 A1; Filed in US on Nov. 8, 2013) in view of DELANEY (US 2014/0280353 A1), and in further view of DIRAC (US 2015/0379072 A1; filed on Aug. 14, 2014).
Regarding Claim 2, SIMARD in view of DELANEY discloses the method of claim 1. 
SIMARD in view of DELANEY is silent to the other limitations of Claim2.
DIRAC discloses a method/system for classifying documents, wherein generating the plurality of features is further based on parameters defined in task configuration data in the data file (DIRAC Fig. 1 Unit 152 – “Recipes 152”; Par 115 – “In at least some embodiments, the recipe text (or file or URL from which the recipe text can be read) may be passed as a parameter in an API ... invoked by an MLS client.”), the task configuration data associated with a type of task analysis that the natural language model is configured to classify the document into (DIRAC Par 41 – “… expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation.”; Par 76 – “Recipes 606 comprising feature processing transformation information instructions may be provided by a client …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of SIMARD in view of DELANEY to include a task configuration data, as taught by DIRAC.
One of ordinary skill would have been motivated to include a task configuration data in order to effectively customize a system for a task (DIRAC Par 41).

Regarding Claim 8, SIMARD in view of DELANEY disclose the method of claim 1
SIMARD in view of DELANEY is silent to the other limitations of Claim 8.
DIRAC discloses a method/system for classifying documents, wherein generating the plurality of features is based further on task configuration data stored in the data file, the task configuration data including training feature types used to train the natural language model (DIRAC Fig. 1 Unit 152 – “Recipes”; Par 41 – “… expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation.”; Par 76 – “Recipes 606 comprising feature processing transformation information instructions may be provided by a client …”).

One of ordinary skill would have been motivated to include a task configuration data in order to effectively customize a system for a task (DIRAC Par 41).

Regarding Claim 9, SIMARD in view of DELANEY and DIRAC disclose the method of claim 8, wherein the task configuration data stored in the data file includes executable code configured perform a user-specified data transformation to generate custom feature types (DIRAC Par 42 – “… allowing MLS users to indicate various feature processing steps that they wish to have applied on data sets.  Such recipes may be specified in text format, and then compiled into executable formats that can be re-used with different data sets on different resource sets as needed.”).

Regarding Claim 10, SIMARD in view of DELANEY disclose the method of claim 1, wherein [the task configuration data] further comprises analyst-defined tuning rules (SIMARD Par 175 – “3) features created on the fly by the user …”; DELANEY Par 70 – “In some embodiments … may be rule-based …”;).
SIMARD in view of DELANEY is silent to the bracketed limitation.
DIRAC discloses a method/system for classifying documents, wherein [the task configuration data] further comprises analyst-defined tuning rules (DIRAC Par 41 – “… expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation.”; Par 76 – “Recipes 606 comprising feature processing transformation information instructions may be provided by a client …”).

One of ordinary skill would have been motivated to include a task configuration data in order to effectively customize a system for a task (DIRAC Par 41).

Claim 12 is an apparatus similar to the method of Claim 2. Thus, it is rejected under the same rationale.

Claim 19 is a non-transitory computer-readable medium similar to the method of Claim 2. Thus, it is rejected under the same rationale.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SIMARD (US 2015/0019204 A1; Filed in US on Nov. 8, 2013) in view of DELANEY (US 2014/0280353 A1), and in further view of LI (US 2015/0332673 A1; Filed on May 13, 2014 in US).
Regarding Claim 6, SIMARD in view of DELANEY disclose the method of claim 1.
SIMARD in view of DELANEY is silent to the other limitations of Claim 6.
LI discloses a method/system for language processing, wherein each feature among the generated plurality of features comprises a first array storing integer indices of every label in the natural language model having a non-zero probability (LI Par 59 – “For example … a semantic class detector flag any tokens for which the detector computes a non-zero probability that the token belongs to the semantic class.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of SIMARD in view of DELANEY to include indicating features with a non-zero probability, as taught by LI.
(LI Par 75).

Claim 16 is an apparatus similar to the method of Claim 6. Thus, it is rejected under the same rationale.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SIMARD (US 2015/0019204 A1; Filed in US on Nov. 8, 2013) in view of DELANEY (US 2014/0280353 A1) and in further view of LI (US 2015/0332673 A1; Filed on May 13, 2014 in US), and in further view of SHEIKHZADEH (US 2003/0110033 A1).
Regarding Claim 7, SIMARD in view of DELANEY and LI disclose the method of claim 6.
SIMARD in view of DELANEY and LI is silent to the other limitations of Claim 7.
SHEIKHZADEH discloses a machine learning method/system, wherein each feature among the generated plurality of features further comprises a second array storing a quantized 16-bit fixed-point value of each probability converted as a logarithm (SHEIKHZADEH Par 72 – “Generally, all model parameters, MFCC coefficients and temporary likelihood values maintained during the execution of the Viterbi algorithm are represented as 16-bit fixed-point values.”; Also note that having a logarithm probabilities is disclosed in LI Par 29.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of SIMARD in view of DELANEY and LI to include a fixed-point value, as taught by SHEIKHZADEH.
One of ordinary skill would have been motivated to include a fixed-point value in order to achieve less computational processing time. 

Claim 17 is an apparatus similar to the method of Claim 7. Thus, it is rejected under the same rationale.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655